UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL WALKER,                            DECISION AND ORDER

                                           Civil Case
                  Movant,                  No. 6:18-cv-06665-MAT

           -vs-                            Criminal Case
                                           No. 6:04-cr-06082-FPG

 UNITED STATES OF AMERICA,

                  Respondent.


I.    Introduction

      Proceeding pro se, Michael Walker (“Walker” or “Movant”) has

filed a Motion to Vacate pursuant to 28 U.S.C. § 2255 (“§ 2255”),

alleging that he is being detained in the custody of respondent,

the United States of America (“the Government”), pursuant to an

unconstitutionally imposed sentence. For the reasons discussed

below, Walker’s § 2255 motion is denied.

II.   Factual Background and Procedural History

      On April 29, 2004, Walker appeared with counsel before Hon.

David G. Larimer, United States District Judge, waived indictment,

and pleaded guilty to a two-count felony information charging him

with a violation of 18 U.S.C. § 924(c)(1) (possession of a firearm

in furtherance of a drug trafficking crime) (Count 1) and a

violation of 21 U.S.C. § 841(a)(1) (possession with intent to

distribute five grams or more of cocaine base) (Count 2). On July

28, 2004, Judge Larimer sentenced Walker to consecutive terms of 60

months’ imprisonment on Count 1 and 37 months’ imprisonment on
Count 2, to followed by concurrent 5-year terms of supervised

release on each count.

      Walker’s supervised release commenced on November 1, 2011.

      On November 15, 2012, the Government filed a Request for

Modifying the Conditions or Term of Supervision with Consent of the

Offender, stating that Walker had violated certain of the standard

conditions of release (not associating any persons                  engaged in

criminal activity and not associating with any person convicted of

a felony, unless granted permission to do so by his probation

officer). Consequently, Walker’s conditions of supervised release

were modified to include a 9:00 p.m.-to-9:00 a.m. curfew monitored

by an electronic monitoring system for a period of one month.

      On July 26, 2013, Walker pleaded guilty to possession of a

forged instrument and identity theft. This constituted a violation

of the mandatory condition of his supervised release that he must

not   commit   another   federal,      state,    or    local   crime.   He   was

sentenced, on November 8, 2013, to a 21-month term of imprisonment

to be followed by three years of supervised release.

      On December 5, 2015, Walker again violated the mandatory

condition that he shall not commit another federal, state, or local

crime while    on   supervised   release,       when   he   was   arrested   for

aggravated unlicensed operation of a motor vehicle. On December 21,

2015,   a   Petition   for   Warrant    or   Summons     for   Offender   Under

Supervision was filed. On January 13, 2016, Walker was sentenced to


                                    -2-
continuation     of   the       previously   imposed    three-year      term   of

supervised release. In addition, a non-monitored curfew from 8:00

p.m.-to-6:00 a.m. was imposed for the duration of his supervised

release.

     On April 25, 2017, a monitored curfew was re-instituted for a

period of two months. This modification followed an attempt to make

contact with Walker at his home on November 29, 2016, at 9:00 p.m.,

after his required curfew time; however, there was no answer at the

door, nor any answer on his phone. At a meeting with the United

States Probation Office (“USPO”) on December 5, 2016, Walker

admitted to not being home. He was advised that if he committed any

new curfew violations, USPO would notify the Court.

     On April 4, 2017, USPO discovered that Walker had moved from

his approved address without authorization, in violation of the

location-monitoring terms and conditions of his release agreement.

In addition, Walker had failed to maintain employment or make

regular fine payments, and he had tested positive for cocaine on

June 10, 2016.

     On July 26, 2017, Walker violated the standard supervised

release condition that he not commit another federal, state, or

local   crime.   During     a    search   conducted    by   USPO   at   Walker’s

residence, 10 grams of a substance suspected to crack cocaine,

packaged for distribution, were discovered inside Walker’s jacket.

He pleaded guilty to that offense October 23, 2017. On July 6,


                                       -3-
2017, Walker also violated the standard condition that he not

commit another federal, state, or local crime when he was observed

driving a vehicle while his license was suspended.

     On November 9, 2017, Walker was arrested and charged with

unauthorized use of vehicle, without the owner’s consent, after the

owner of the vehicle reported it stolen.

     As a result of these violations, on February 12, 2018, the

Court (Geraci, D.J.) sentenced Walker to 51 months’ imprisonment

with no term of supervised release.

     On September 17, 2018, Walker filed the instant motion to

vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255

(Docket No. 101), claiming that his most recent 51-month term of

imprisonment for a violation of supervised release exceeded that

authorized by law. In response, the Government filed a Motion to

Dismiss (Docket No. 103). Walker did not file a reply. For the

reasons discussed below, the Court finds that relief under § 2255

is unwarranted. Accordingly, Walker’s motion is dismissed.

III. Standard Under § 2255

     “A prisoner in custody under sentence of a court established

by Act of Congress claiming the right to be

released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States, or that

the court was without jurisdiction to impose such sentence, or that

the sentence was in excess


                               -4-
of the maximum authorized by law, or is otherwise subject

to collateral attack, may move the court which imposed the sentence

to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a).

A court may dismiss a § 2255 motion without a hearing if the motion

and the record “conclusively show[,]” id., that the movant is not

entitled to relief. E.g., Chang v. United States, 250 F.3d 79, 85-

86 (2d Cir. 2001).

IV.   Discussion

      Walker contends that his most recent sentence for violating

the conditions of his supervised release agreement, the 51-month

term of imprisonment imposed by Judge Geraci on February 12, 2018,

exceeds the maximum sentence allowed by law which, according to

Walker, is three years’ supervised release. See Docket No. 101, §

II.A. Walker notes that his initial sentence on July 28, 2004,

included a 5-year term of supervised release. On November 8, 2013,

his supervised release (which he refers to as “SOR”) was revoked,

and he was sentenced to 21 months’ incarceration to be followed by

3 years of supervised release. See Docket No. 101, p. 3 (citing

Exhibit A (Printout of Commitment Data and Judgment). Walker

asserts that “[t]he plain-error here is that in no document drafted

by the court, except the initial sentence does it impose 5 years of

[supervised release],” while in regard to his “latter violations,

i.e. a three-years of [supervised release] was imposed by this

court.” Docket No. 101, p. 3. Walker contends that the 51 months’


                               -5-
imprisonment shocks the conscience and violates his substantive due

process rights under the Fifth and Fourteenth Amendments. See id.

     The Government characterizes Walker’s argument as follows:

Because his November 2013 supervised release revocation resulted in

a sentence of 21 months’ imprisonment plus 3 years’ supervised

release, the sentence on his most recent revocation must be capped

at 36 months (or 3 years). See Docket No. 101, p. 4. The Government

asserts that Walker’s premise is incorrect, for the maximum term of

imprisonment for any supervised release violation is based on the

nature of the original convictions.

     Title 18, United States Code § 3583(e)(3) provides in relevant

part that “the court may . . . revoke a term of supervised release,

and require the defendant to serve in prison all or part of the

term of supervised release authorized by statute for the offense

that resulted in such term of supervised release without credit for

time previously served on postrelease supervision, if the court,

pursuant to the Federal Rules of Criminal Procedure applicable to

revocation   of    probation    or   supervised      release,    finds   by   a

preponderance     of   the   evidence   that   the   defendant    violated    a

condition of supervised release, except that a defendant whose term

is revoked under this paragraph may not be required to serve on any

such revocation more than 5 years in prison if the offense that

resulted in the term of supervised release is a class A felony,

more than 3 years in prison if such offense is a class B felony,


                                     -6-
more than 2 years in prison if such offense is a class C or D

felony, or more than one year in any other case. . . .” 18 U.S.C.

§ 3583(e)(3) (emphasis added). “This language reflects a 2003

amendment included in the PROTECT Act,1 in which Congress added the

phrase ‘on any such revocation’ after the phrase ‘required to

serve.’” United States v. Epstein, 620 F.3d 76, 79 (2d Cir. 2010)

(per curiam) (quoting Pub. L. 108–21, § 101(1), 117 Stat. 650

(codified as amended at 18 U.S.C. § 3583(e)(3) (2006)). There were

no other changes to 18 U.S.C. § 3583(e)(3) effected by the PROTECT

Act. Id.

      In Epstein, the Second Circuit agreed with every Court of

Appeals to have considered the issue that this               amendment to 18

U.S.C.    §   3583(e)(3)    “eliminate[d]     the   credit    for   terms    of

imprisonment resulting from prior revocations[,]” Epstein, 620 F.3d

at 80 (collecting cases), and “that the statutory maximum sentences

in § 3583(e)(3) apply to each discrete revocation of a defendant’s

supervised release, irrespective of any time served for previous

violations.” Id.

      Here, as the Government notes, Walker’s original conviction

included a violation of 18 U.S.C. § 924(c)(1), a Class A felony,



      1

      Prosecutorial Remedies and Other Tools to end the Exploitation of Children
Today Act of 2003 (“PROTECT Act”), Pub. L. 108–21, § 101, 117 Stat. 650, 651
(2003).




                                      -7-
for which Walker received a 5-year term of supervised release, the

maximum term of supervised release possible. E.g., United States v.

Ortiz, 779 F.3d 176, 179 (2d Cir. 2015). Furthermore, 18 U.S.C. §

3583(h) explicitly provides that the “supervised release shall not

exceed the term of supervised release authorized by statute for the

offense that resulted in the original term of supervised release.”

18 U.S.C. § 3583(h) (emphasis supplied).

     As Walker was convicted of a Class A felony and originally

sentenced to 5 years of supervised release, the statute allowed the

District   Court   to   impose    up    to    5   years   (or   60   months)   of

imprisonment   for   each   violation        of   supervised    release.   Thus,

Walker’s sentence of 51 months’ imprisonment did not exceed that

allowed by 18 U.S.C. § 3583(e)(3). Contrary to Walker’s contention,

there was no plain error in the formulation of his sentence for the

most recent violation of his term of supervised release. See United

States v. Mizwa, No. 17-1909, ___ F. App’x ___, 2019 WL 410269, at

*2 (3d Cir. Jan. 31, 2019) (district court did not commit plain

error in imposing a 60-month term of supervised release as part of

the sentence imposed upon the third revocation of defendant’s

supervised   release,   even     though      defendant’s    original    sentence

included a 60-month term of supervised release and the two prior

revocations of his supervised release resulted in 49 months of

cumulative   imprisonment;       statute     governing     supervised    release

following revocation required prior terms of imprisonment to be


                                       -8-
subtracted from the maximum term of supervised release that could

originally have been imposed, rather than from the term that was

actually imposed, and maximum term of supervised relief defendant

could originally have received was life).

     Walker also asserts that his right to substantive due process

under the Fifth Amendment was violated by the length of his

sentence. “[T]he Supreme Court has emphasized that ‘only the most

egregious official conduct’—that which ‘shocks the conscience’—‘can

be said to be arbitrary in the constitutional sense,’” Hurd v.

D.C., Gov’t, 864 F.3d 671, 688 (D.C. Cir. 2017) (quoting Cty. of

Sacramento v. Lewis, 523 U.S. 833, 846 (1998)). The Supreme Court

has held that “[w]here a particular Amendment ‘provides an explicit

textual source of constitutional protection’ against a particular

sort of governmental behavior, ‘that Amendment, not the more

generalized notion of “substantive due process,” must be the guide

for analyzing these claims.’” Albright v. Oliver, 510 U.S. 266, 273

(1994) (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)). It

would seem that in the instant case, which challenges the length of

a sentence imprisonment, the Eighth Amendment provides such an

“explicit textual source of constitutional protection.” See United

States   v.   Sampson,   275   F.   Supp.2d   49,   66   (D.   Mass.   2003)

(substantive due process challenge to Federal Death Penalty Act

more appropriately analyzed under Eighth Amendment). Nonetheless,

as the district court observed in Sampson, the Supreme Court


                                    -9-
“essentially   treats     the   Eighth    Amendment      and    substantive        due

process    standards    as   interchangeable.”      Id.    at       63   (citations

omitted). “The relevant level of arbitrariness required in order to

find a substantive due process violation involves not merely action

that is unreasonable, but, rather, something more egregious. . . .”

Hunterson v. DiSabato, 308 F.3d 236, 246–47 (3d Cir. 2002).

     The Court notes that Walker asserts no arbitrariness in the

sentence imposed by Judge Geraci. Indeed, he cannot credibly make

such an argument because the sentence of 51 months’ imprisonment

was not unreasonable in light of the relevant facts, namely, that

Walker was originally convicted of an offense which carried the

possibility of a life-time term of imprisonment; that he repeatedly

violated his conditions of supervised release; and that he was

unable to refrain from committing crimes while on supervised

release. Compare with United States v. Shifflett, 715 F. App’x 258,

260–61 (4th Cir. 2017) (unpublished opn.) (on defendant’s first

violation of supervised release, district court imposed revocation

sentence of 41 months’ imprisonment and 19 months’ supervised

release;    circuit     court     found       sentence     procedurally        and

substantively reasonable where the maximum authorized sentence for

defendant’s    original      sentence,    a   violation        of   18    U.S.C.    §

924(c)(1)(A), is life imprisonment, and the § 924(c)(1) conviction

is a Class A felony pursuant to 18 U.S.C. § 3559(a)(1), making the




                                    -10-
maximum term of incarceration for a violation of supervised release

5 years under 18 U.S.C. § 3583(e)(3)).

V. Conclusion

     For the reasons discussed above, the § 2255 Motion is denied.

Because Walker has failed to make a substantial showing of the

denial of a constitutional right, no certificate of appealability

shall issue. See 28 U.S.C. § 2253(c)(2). The Clerk of Court is

directed to close civil case No. 6:18-cv-06665-MAT.

     SO ORDERED.

                                        s/ Michael A. Telesca

                                       HON. MICHAEL A. TELESCA
                                    United States District Judge

Dated:    May 16, 2019
          Rochester, New York.




                                 -11-
